BY THE COURT
The circuit court of this circuit having put a construction upon Secs. 3782 and 3783 G. C., then found in Secs. 2676 and 2677 R. S., in Hosea v. McGuire, 43 O. C. C. 422 (21 N. S. 599), which judgment was affirmed, no opinion, Klinek v. McGuire, 81 Ohio St. 543, this court feels bound by that construction, and the injunction prayed for by plaintiff herein must therefore be refused, and the petition will be dismissed, without prejudice however to an action at law for damages, if any are suffered by plaintiff on account of the excavation contemplated by defendants.
It might be stated that the majority of the court, if this were an open question, would place a different. construction upon this statute.
Swing, Jones (E. H.) and Jones (0. B.) concur.